         Case 5:18-cv-00388-TES Document 21 Filed 11/13/18 Page 1 of 19



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

VC MACON GA LLC,                                     )
                                                     )
                              Plaintiff,             )
                                                     )       Case No. 5:18-cv-00388-TES
       v.                                            )
                                                     )
VIRGINIA COLLEGE LLC,                                )
EDUCATION CORPORATION OF AMERICA,                    )
                                                     )
                              Defendants.            )

       OBJECTION TO DEFENDANTS’ EMERGENCY MOTION FOR THE
       APPOINTMENT OF A RECEIVER AND ENTRY OF A TEMPORARY
   RESTRAINING ORDER AND PRELIMINARY INJUNCTION AND PETITION
 TO INTERVENE OF LANDLORD, SOUTHERN PLAZA, LLC, AND FOR RELATED
  RELIEF TO EXCUSE COMPLIANCE WITH THE PLEADING REQUIREMENT
       OF RULE 24(c) OF THE FEDERAL RULES OF CIVIL PROCEDURE

       COMES NOW Putative Intervenor SOUTHERN PLAZA, LLC (“Southern Plaza”), and

submits its Objection to the Defendants’ Emergency Motion for the Appointment of a Receiver

and Entry of a Temporary Restraining Order and Preliminary Injunction and moves, pursuant to

Rule 24(a)(2) of the Federal Rules of Civil Procedure, to intervene in the above-styled action as

of right and to excuse compliance with the pleading requirement of Rule 24(c). In support

thereof, Southern Plaza states as follows:

                                       INTRODUCTION

       1.      Southern Plaza objects to the appointment of a receiver and the entry of a

preliminary injunction. At the outset, it must be noted that the potential ramifications of granting

the Defendants’ request for an injunction and a receivership are staggering. If this Court allows

this invention of a quasi-bankruptcy to go forward, debtors across the country with self-

diagnosed “financial issues” could utilize a new quasi-bankruptcy remedy outside of the confines



                                                 1
         Case 5:18-cv-00388-TES Document 21 Filed 11/13/18 Page 2 of 19



of the Bankruptcy Code, and debtors could flock to the federal District Courts to attempt to

obtain a better result than they might otherwise expect before a Bankruptcy Court created for

precisely this purpose. The implication of granting the relief sought by the Defendants is that any

defendant in any litigation before a federal judge would have a basis to invoke the Court’s

ancillary jurisdiction to exercise its equitable powers to hold off collections by all of the

defendant's creditors throughout the United States who are not before the court in the face of a

judgment sought by one creditor, based on the defendant’s claim that it would suffer “hardship.”

The relief requested contravenes the purpose for which the Bankruptcy Code was enacted and, if

granted, would provide a basis for debtors across the country to flout that purpose.

       2.      Southern Plaza brings this Petition to Intervene to ensure that it may participate

and be heard in this litigation. By this litigation, the Defendants (as defined below) seek a quasi-

bankruptcy proceeding whereby: (1) a sweeping injunction is issued to enjoin any and all

creditor actions against the Defendants; and (2) a receiver with broad powers is appointed to

administer the Defendants’ “restructuring plan.” As a landlord one of the “Go-Forward Schools”

identified by the Defendants, Southern Plaza has an interest that will unquestionably be impacted

by the quasi-bankruptcy structure proposed by the Defendants. Because the Defendants are

debtors and the Plaintiff is a landlord/creditor that is not similarly situated to Southern Plaza,

none of the current parties can adequately protect Southern Plaza's interest or the interests of

numerous similarly situated creditors. As such, Southern Plaza has a right to intervene herein

pursuant to Rule 24(a)(2) of the Federal Rules of Civil Procedure.




                                                 2
         Case 5:18-cv-00388-TES Document 21 Filed 11/13/18 Page 3 of 19



                                        BACKGROUND

I.      PARTIES

        3.      Defendants, Education Corporation of America (“ECA”) and Virginia College,

LLC (individually, “VC” and collectively with ECA, the “Defendants”) are for-profit

universities with operations throughout the country.

        4.      Plaintiff, VC Macon GA LLC (the “Plaintiff”), on information and belief, is a

landlord that leases certain property in Macon, Georgia to VC on which VC operates a Virginia

College educational institution. On information and belief, ECA is a guarantor of VC’s leasehold

obligation to the Plaintiff.

        5.      Southern Plaza is a lessor of a Virginia College location operated by the

Defendants at 4200 South East Street, Indianapolis, Indiana, under the trade name “Brighton

College.”

II.     PROCEDURAL BACKGROUND

        A. The Plaintiff’s State Court Actions

        6.      On September 21, 2018, the Plaintiff filed an Affidavit for Distress Warrant for

Rent in Bibb County State Court, thereby commencing the case commonly referred to as VC

Macon GA, LLC v. Virginia College, LLC, Bibb Co. File No. 89174 (the “Distress Action”). In

the Distress Action, the Plaintiff alleges that it is the owner of the property located at 1901 Paul

Walsh Drive, Macon Georgia, and that its tenant, VC, is “indebted to Plaintiff in the sum of

$82,600.79 as rent” and “$12,575.19 in late fees.”

        7.      On or around October 9, 2018, the Plaintiff filed a Complaint in Bibb County

Superior Court, thereby commencing the litigation commonly referred to as VC Macon GA, LLC

v. Virginia College, LLC, et al., Bibb Co. Case No. 2018-cv-069412 (individually, the “Contract



                                                 3
         Case 5:18-cv-00388-TES Document 21 Filed 11/13/18 Page 4 of 19



Action” and collectively, with the Distress Action, the “State Court Actions”). In the Contract

Action, the Plaintiff asserts causes of action against the Defendants, relating to the Defendants’

purported breaches of the underlying leases and guarantees, for: (1) Breach of Contract; (2)

Conversion; (3) Unjust Enrichment; (4) Fraud; (5) Constructive Trust; (6) Attorneys’ Fees; and

(7) Punitive Damages.

       B. The Defendants’ Alabama District Court Action

       8.      On October 16, 2018, the Defendants commenced a lawsuit in the United States

District Court for the Northern District of Alabama (the “Alabama District Court”) against the

United States Department of Education and Secretary of Education, Betsy Devos, commonly

referred to as Education Corporation of America, et al. v. United States Department of

Education, et al., N.D. Ala. No. 18-cv-01698-AKK (the “Alabama District Court Action”).

       9.      In the Alabama Action, the Defendants sought, among other things, a stay of any

actions by creditors (including landlords such as Southern Plaza and the Plaintiff in the State

Court Actions and in this action) against the Defendants and any of its guarantors or indemnitors

and the appointment of a receiver pursuant to federal common law to assist the Defendants in

executing what they referred to as a general “restructuring plan”.

       10.     Contemporaneous with the filing of the Complaint in the Alabama District Court

Action, the Defendants filed an Emergency Motion for the Appointment of a Receiver and Entry

of a Temporary Restraining Order and Preliminary Injunction (the “Alabama Emergency

Motion”). The Defendants’ proposed Order Appointing Receiver and for Injunctive Relief,

which outlined the Defendants’ proposed legal framework to facilitate its general restructuring

plan, was attached to the Alabama Emergency Motion and is attached hereto as Exhibit 1 (the

“Proposed Order”).



                                                4
           Case 5:18-cv-00388-TES Document 21 Filed 11/13/18 Page 5 of 19



         11.      On October 19, 2018, the Alabama District Court entered an Order Granting

Temporary Injunctive Relief (the “Alabama TRO”), whereby the Alabama District Court

temporarily issued a stay of any actions by certain landlord parties (totaling in excess of 70

landlords), including Southern Plaza, against the Defendants and any “actual or purported

guarantor that has indemnity rights against any [Debtor]”, through October 29, 2018, at 5:00

p.m., unless extended by further order of the Alabama District Court. On October 29, 20181, the

Alabama District Court entered an Order extending the Alabama TRO through November 5,

2018 at 5:00 p.m.

         12.      On November 5, 2018, the Alabama District Court issued a Memorandum

Opinion and Order dismissing the Alabama District Court Action because: (1) the Alabama

District Court did not have jurisdiction to determine the rights of the litigants because no live

“case or controversy” existed between them; and (2) even if the Alabama District Court had

jurisdiction, ECA and VC failed to meet their burden on the ultimate request for the

“extraordinary and drastic” remedies of an injunction and the appointment of a receiver.

         C. The Defendants Removal of the State Court Actions to this Court

         13.      On October 17, 2018, VC filed a Notice of Removal of the Distress Action in this

Court, thereby commencing the case commonly referred to as VC Macon, GA, LLC v. Virginia

College, LLC, M.D. Ga. No. 18-cv-00385-TES (the “District Court Distress Action”).




1
  On October 29, 2018, the Alabama District Court conducted a hearing on the Alabama Emergency Motion where
all landlords and other interested parties were invited to participate. Over sixty (60) landlords and other creditors
from across the country appeared by telephone, while several others appeared in-person in the crowded courtroom.
In a Chapter 11 case before the Bankruptcy Court one would ordinarily not expect such fervent creditor participation
at the outset of the case, because creditors can rely on the Bankruptcy Code to govern the relationships of all parties
in interest. In the Alabama case, as in this case, the Court and all of the creditors were in truly uncharted territory.

                                                           5
         Case 5:18-cv-00388-TES Document 21 Filed 11/13/18 Page 6 of 19



       14.     On October 18, 2017, the Defendants filed a Notice of Removal of the Contract

Action in this Court, thereby commencing the case commonly referred to as VC Macon, GA,

LLC v. Virginia College, LLC, et al., M.D. Ga. No. 18-cv-00388-TES.

       15.     On November 5, 2018, the Defendants filed their Answer to the Contract

Complaint in this Court. [Dkt. No. 8]. In the Answer, the Defendants assert several affirmative

defenses to the relief requested by the Plaintiff, including the “Equitable Defense of Hardship,”

wherein the Defendants request, among other things that this Court “grant equitable relief in the

form of a receivership to take control of all of Defendants’ property in order to allow defendants

to remain in possession of the premises and their students to remain enrolled at the Virginia

College campus in Macon, Georgia until the students can complete their educations and

graduate.” [Dkt. No. 8, p. 12, ¶ g].

       16.     On November 5, 2018, the Defendants filed a Motion to Consolidate the District

Court Distress Action and this case. [Dkt. No. 9]. On November 8, 2018, this Court entered an

Order Granting Defendant’s Motion to Consolidate, and the Distress Action and the Breach of

Contract Action are now consolidated under the case number 18-cv-00388-TES. [Dkt. NO. 14].

       17.     On November 6, 2018, the Defendants filed an Emergency Motion for the

Appointment of a Receiver and Entry of a Temporary Restraining Order and Preliminary

Injunction in this Court (the “Emergency Motion”). [Dkt. No. 10].

       18.     On November 7, 2018, this Court entered an Order Granting Temporary

Injunctive Relief, [Dkt. No. 13] (the “TRO”), whereby this Court temporarily issued a stay of

any actions by certain landlord parties (totaling in excess of 70 landlords), including Southern

Plaza, against the Defendants and any “actual or purported guarantor that has indemnity rights




                                                6
         Case 5:18-cv-00388-TES Document 21 Filed 11/13/18 Page 7 of 19



against” the Defendants, through November 21, 2018, at 5:00 p.m., unless extended by further

order of this Court.

III.   THE INJUNCTION, RECEIVERSHIP AND “RESTRUCTURING PLAN”

       19.     In the Emergency Motion, as they did in the Alabama District Court Action, the

Defendants generally assert that they are reliant upon federal funding for the continued operation

of their businesses and that in recent months, various business and economic factors have

contributed to financial troubles jeopardizing the Defendants’ viability as a going concern.

       20.     While the Emergency Motion outlines a general “restructuring plan”, the

Defendants assert, as they did in the Alabama District Court Action, that the commencement of a

Chapter 11 bankruptcy proceeding is not an option, because it would necessarily result in the

Defendants’ ineligibility to receive federal funding under the Higher Education Act, 20 U.S.C. §

1002(a)(4)(A), which is critical to its continued operations.

       21.     As a result, by the Emergency Motion, as they did in the Alabama District Court

Action, the Defendants propose that this Court authorize and preside over a quasi-bankruptcy

proceeding, whereby a receiver is appointed to operate the Defendants’ businesses, with “broad

authority… similar to the role of a chief restructuring officer” who presides over a “receivership

estate [comprised of] all assets, property rights and defenses of ECA, much like a bankruptcy

estate under 11 U.S.C. § 541.” [Dkt. No. 10, p. 8].

       22.      The Defendants also seek, as they did in the Alabama District Court Action, the

entry of a broad injunction virtually identical to the automatic stay provided under section 362 of

Title 11 of the United States Code (the “Bankruptcy Code”) enjoining creditors – including

landlords, such as Southern Plaza – from commencing or prosecuting actions against the




                                                 7
           Case 5:18-cv-00388-TES Document 21 Filed 11/13/18 Page 8 of 19



Defendants or any act to otherwise obtain possession of or exercise control over any of the

Defendants’ assets. [Dkt. No. 10, p. 19, ¶¶ A-E].

         23.      Other than as stated above, the Emergency Motion is devoid of any discussion of

the precise powers, rights, duties and obligations of the proposed receiver. Instead, the

Defendants only state that they seek “an order appointing a Receiver that will contain input from

Plaintiff, Defendants and interested third-parties, if any2.” [Dkt. No. 10, p. 2]. No proposed Order

Appointing Receiver was filed with the Emergency Motion. In the Alabama District Court

Action, however, the Defendants did file the Proposed Order, which demonstrated that the

Defendants intention was to provide the receiver with most, if not all of the rights and powers of

a Chapter 11 debtor-in-possession or trustee, such as, without limitation: to operate the

Defendants’ businesses; to assert rights, claims or causes of action of the Defendants in any

receivership property; to assert rights claims or causes of action arising out of transactions by the

receiver; to assert and compromise any claims in the name of the Defendants that may be

asserted by any creditor of the Defendants; to use, sell or lease receivership property outside of

the ordinary course of business; to reject unexpired leases and executory contracts; to enforce

contracts to which the Defendants are parties; and to assume or assume and assign any unexpired

leases and executory contracts.

         24.      While the quasi-bankruptcy reorganization proceeding proposed by the

Defendants in the Alabama District Court Action would vest the receiver with essentially all of

the rights and powers of a Chapter 11 debtor-in-possession or trustee, it provided for none of the

obligations and creditor protections enumerated in the Bankruptcy Code to balance those

considerable powers. For instance, the Defendants proposed that the receiver have the right to

2
  The Defendants do not propose a mechanism for “interested third parties” to ensure that they will have a voice in
the negotiation of any order appointing a receiver. As a result, Southern Plaza has no choice but to seek to intervene
in this litigation.

                                                          8
         Case 5:18-cv-00388-TES Document 21 Filed 11/13/18 Page 9 of 19



reject, “affirm” or “affirm and assign” leases, but failed to stipulate any procedural safeguards or

time limitations for effectuating such assumption/rejection of leases and executory contracts such

as those set forth in great detail in section 365 of the Bankruptcy Code. The Defendants proposed

an injunction that would operate like the automatic stay of section 362(a) of the Bankruptcy

Code, but failed to provide creditors a mechanism to terminate, annul, modify or condition the

automatic stay as also set forth in section 362(d) of the Bankruptcy Code. The Defendants

proposed that the receiver would be authorized to operate the Defendants’ businesses and to

“incur and pay expenses incidental to the Receiver’s preservation and use of the Receivership

Property,” but there was no corresponding directive requiring the receiver to pay for these costs,

of administration and there were no procedures establishing a receivership creditor’s remedies

upon non-payment of such administrative expenses like the creditor protections set forth in

sections 363, 364, 502 and 507 of the Bankruptcy Code. The proposed receivership order

provided in the Alabama District Court Action provided no structure whatsoever for allowance

and administration of claims upon which a creditor would rely pursuant to 11 U.S.C. §§ 501-511

and Rules 3001 through 3007 of the Federal Rules of Bankruptcy Procedure. Although the

Defendants generally discussed a “restructuring plan” in the Alabama District Court Action, no

deadlines were proposed for the plan to be proposed and confirmed, and there were no

procedures for governing notices to creditors, confirmation, and execution of such a plan, such as

those upon which a bankruptcy creditor would rely under 11 U.S.C. §§ 1101-1146. There was

no mechanism for the filing of competing plan(s) of reorganization /liquidation by creditors or

other parties in interest. There was no provision for a failed restructuring attempt, since there

were no procedures for notice and a hearing on dismissal of the case or conversion from a

restructuring to a liquidation. In short, there were no rules being proposed in the Alabama



                                                 9
        Case 5:18-cv-00388-TES Document 21 Filed 11/13/18 Page 10 of 19



District Court Action to govern the enormous powers of the receiver that were proposed. As in

the Alabama District Court Action, this Court (and all of the Defendants’ creditors) are being

lured into uncharted territory, in stark contrast to the detailed roadmap supplied by the

Bankruptcy Code for dealing with debtors in the Defendants’ circumstances.

       25.     Since no proposed Order was filed with the Emergency Motion in this case,

creditors are left to guess as to the form of the proposed receivership. Under the circumstances,

Southern Plaza must assume that the Defendants intend to seek a receivership that will function

similarly, if not identically, to the lopsided receivership which was requested (and denied) in the

Alabama District Court Action only one week ago.

                                          ARGUMENT

I.     OBJECTION TO EMERGENCY MOTION

       26.     Southern Plaza objects to the Defendants’ invention of a quasi-bankruptcy

proceeding outside of the purview of a federal Bankruptcy Court.

       27.     In the event that this Court issues the injunction, appoints a receiver and commits

to oversee this quasi-bankruptcy process, there are several creditor protections under the

Bankruptcy Code which must be provided in any injunction or receivership order. The simplest

way to achieve this goal is to incorporate every single provision from the Bankruptcy Code into

any receivership order. A non-exhaustive list of creditor protections which must be provided to

avoid an inequitable result includes, without limitation:

              Deadlines for the receiver’s decision to assume or reject unexpired leases and
               executory contracts;

              Procedures for payment of rent and other leasehold obligations prior to
               assumption or rejection of leases;

              A requirement that existing defaults be cured prior to assumption of leases;


                                                10
        Case 5:18-cv-00388-TES Document 21 Filed 11/13/18 Page 11 of 19



              A mechanism to terminate, annul, modify, or condition the broad injunction
               sought by the Defendants;

              A requirement that the Defendants post a bond to protect third parties that suffer
               damages as a result of the issuance of the injunction;

              A requirement that the receiver pay costs incurred incidental to the receiver’s
               operation of the Defendants’ businesses;

              A process for allowance, administration and payment of pre-receivership and
               post-receivership claims;

              Deadlines for the Defendants to propose a formal “restructuring plan” on notice to
               all creditors and parties in interest;

              A process for Court approval (i.e. confirmation) of the Defendants’ “restructuring
               plan”;

              A mechanism allowing creditors and interested parties to file competing plans of
               reorganization or liquidation;

              A procedure for creditors and parties in interest to enforce the provisions of the
               “restructuring plan” or seek other relief in an event of default by the Defendants
               and/or receiver; and

              A procedure that accounts for the possibility of a failed reorganization, which
               includes, without limitation, remedies of dismissal of this litigation, conversion
               from a reorganization to a liquidation and/or replacement of the receiver in the
               event of a failed restructuring attempt.

       28.     The Bankruptcy Code has evolved over time to resolve much of the gray area

generated by the quasi-bankruptcy structure proposed by the Defendants. Any receivership that

gives the Defendants the rights and powers of a debtor-in-possession or a trustee under the

Bankruptcy Code that does not provide all of the corresponding obligations and duties will

necessarily result in inequity to creditors and parties in interest. The Bankruptcy Court is the

proper forum for this reorganization to take place. If this Court considers taking on the

supervisory responsibility reserved for the Bankruptcy Court, then creditors must at least receive

each and every protection provided by the Bankruptcy Code.


                                               11
        Case 5:18-cv-00388-TES Document 21 Filed 11/13/18 Page 12 of 19



II.    PETITION TO INTERVENE AND FOR RELATED RELIEF

       29.       By this Petition, Southern Plaza respectfully requests: (1) leave to intervene in

this action pursuant to Rule 24(a)(2) of the Federal Rules of Civil Procedure; and (2) waiver of

the requirement under Rule 24(c) that this Petition be accompanied by a pleading that sets out the

claim or defense for which intervention is sought.

       A.        SOUTHERN PLAZA IS ENTITLED TO INTERVENTION AS OF RIGHT
                 UNDER RULE 24(a)(2).

       30.       Rule 24(a)(2) of the Federal Rules of Civil Procedure provides that a party has a

right of intervention where a party “claims an interest relating to the property or transaction that

is the subject of the action, and is so situated that disposing of the action may as a practical

matter impair or impede the movant’s ability to protect its interest, unless existing parties

adequately represent that interest.” FED. R. CIV. P. 24(a)(2). A party is entitled to intervene

pursuant to Rule 24(a)(2) where the party’s interest in the subject matter of the litigation is

direct, substantial, and legally protectable. Mt. Hawley Ins. Co. v. Sandy Lake Properties, Inc.,

425 F.3d 1308, 1311 (11th Cir. 2005). “The proposed intervenor must show that it has an

interest in the subject matter of the suit, that its ability to protect the interest may be impaired by

the disposition of the suit, and that existing parties in the suit cannot adequately protect that

interest.” Id. (quoting Georgia v. United States Army Corps of Eng’rs, 302 F.3d 1242, 1249

(11th Cir. 2002)).

       31.       Southern Plaza clearly has an interest relating to the property or transaction that is

the subject of this action, namely its leasehold interest.          In the Emergency Motion, the

Defendants seek, in general terms:

                The entry of a temporary restraining order and preliminary injunction barring the
                 commencement or continuation of any proceeding to recover a claim against the
                 Defendants and any act to obtain possession of estate property from the putative

                                                  12
        Case 5:18-cv-00388-TES Document 21 Filed 11/13/18 Page 13 of 19



                 receiver or to interfere with or exercise control over estate property [Dkt. No. 10,
                 p. 19]; and

                The appointment of a receiver whose primary duties will be to administer the
                 Defendants’ “restructuring plan,” which includes operating certain institutions
                 that will go forward with their educational missions while operating other
                 institutions that will not go forward leading up to their ultimate closure [Dkt. No.
                 10, p. 5].

       32.       A closer look at the Proposed Order makes it clear that leases, such as the

Southern Plaza lease, will be subject to the broad powers of the receiver including the right to

reject, affirm or affirm and assign any leases. Furthermore, any order entered by this Court

similar to the Proposed Order stands to drastically affect the rights of Southern Plaza in

enforcing its leasehold interest, since it will be indefinitely barred from taking any adverse action

to the Defendants.

       33.       If this Court entertains the Defendants’ request to create from scratch an elaborate

quasi-bankruptcy reorganization structure, creditors and parties-in-interest must be entitled to

participate to the same degree that they would be entitled to participate in a bankruptcy

proceeding. As proposed, Southern Plaza and other creditors and parties-in-interest would not be

entitled to even the most basic protections afforded under the Bankruptcy Code

       34.       The Plaintiff cannot adequately protect Southern Plaza’s interest in its lease

because it does not stand in the shoes of Southern Plaza and several of the other enjoined

creditors because the Plaintiff is not listed as one of the “Go-Forward Schools” in the

Defendants’ stated “restructuring plan.” [Compare Dkt. No. 10-3 and 10-4 (listing the “Go-

Forward Schools” and the “Teach-Out Schools”)]. In the event this Court grants the injunction

and appoints a receiver, the Plaintiff would have no reason to advocate for the same creditor

protections that will impact the “Go-Forward Schools” on an ongoing basis when the Plaintiff

itself is not a landlord of a “Go-Forward School.” Additionally, in the Alabama District Court

                                                  13
          Case 5:18-cv-00388-TES Document 21 Filed 11/13/18 Page 14 of 19



Action – where precisely the same relief was sought by the Defendants – Southern Plaza

observed that even similarly situated landlords showed different levels of support for the

proposed receivership. Landlords and other creditors appeared and participated on the record in

the Alabama District Court Action and opined on the propriety of the receivership on a

spectrum3 from unqualified support to unqualified opposition, with several landlords and other

creditors occupying a middle ground that amounted to support of the receivership only if certain

conditions were met.

         35.       Southern Plaza is firmly opposed to a lopsided quasi-bankruptcy structure such as

the one the Defendants sought two weeks ago in the Proposed Order. Departing slightly from

their position asserted in the Alabama District Court Action, the Defendants now seek the entry

of a receivership order “that will contain input from Plaintiff, Defendants and interested third-

parties, if any.” [Dkt. No. 10, p. 2]. Recognizing the remoteness of the possibility that 70

landlords, other creditors and the Defendants could ever negotiate an agreement establishing the

complex governance structure warranted by an elaborate quasi-bankruptcy receivership,

Southern Plaza submits that the only solution for establishing the terms of the proposed

receivership is to incorporate all of the provisions of the Bankruptcy Code into any receivership

order. Since the Defendants have not requested that relief, it is necessary for Southern Plaza to

intervene in this proceeding to seek such protections.

         36.       For all of the foregoing reasons, intervention as of right under Rule 24(a)(2) of the

Federal Rules of Civil Procedure is necessary and appropriate under the circumstances.



3
  The Defendants indicated in the Alabama District Court Action that they have leases with over 70 landlords. There
has been no indication as to how many other non-landlord creditors and parties in interest are affected by these
proceedings. Without a basic framework to establish the rights of these numerous parties (i.e. the Bankruptcy Code)
it seems optimistic, if not fantastical, to believe that the Plaintiff, the Defendants and all interested third parties could
ever agree to terms on an agreed receivership structure.

                                                            14
        Case 5:18-cv-00388-TES Document 21 Filed 11/13/18 Page 15 of 19



        B.      THIS COURT SHOULD WAIVE THE PLEADING REQUIREMENT
                UNDER RULE 24(c) UNDER THESE EXIGENT AND UNIQUE
                CIRCUMSTANCES.

        37.     Rule 24(c) of the Federal Rules of Civil Procedure requires that a petition to

intervene “be accompanied by a pleading that sets out the claim or defense for which

intervention is sought.” FED. R. CIV. P. 24(c). The purpose of this rule is to place other parties

on notice of the intervenor’s position, the nature and basis of the claim asserted, and the relief

sought by the intervenor. Dillard v. City of Foley, 166 F.R.D. 503, 506 (M.D. Ala. 1996)

(citation omitted). However, “[j]udicial interpretation of this rule has been liberal and the courts

have held that the proper approach to the rule is to disregard non-prejudicial defects.” WJA

Realty Ltd. P’ship v. Nelson, 708 F. Supp. 1268, 1272 (S.D. Fla. 1989) (citing Spring Constr.

Co., Inc. v. Harris, 614 F.2d 374, 377 (4th Cir. 1980)); see also Peaje Investments LLC v.

Garcia-Padilla, 845 F.3d 505, 515 (1st Cir. 2017) (stating that the First Circuit has “eschewed

overly technical readings of Rule 24(c)” and collecting cases from the Eighth, Sixth, and D.C.

Circuits that have done the same). Courts within the Eleventh Circuit have stated that the

pleading need not be contemporaneous with the petition to intervene, and that the failure to file

the pleading is not fatal to the requested intervention. See e.g., U.S. v. City of Hialeah, 899

F.Supp. 603, 608 fn. 5 (S.D. Fla. 1994) (allowing intervention and stating that failure to file a

pleading accompanying the intervention motion “may be rectified by the later filing of such a

pleading”, and “[u]pon the filing of the [] objectors’ pleading, their alignment as plaintiffs or

defendants will become ascertainable”), aff’d on other grounds, 140 F.3d 968; WJA Realty, 708

F.Supp. at 1272 (failure to file a pleading is unnecessary where motion filed by intervenor sets

forth the facts, position and desired relief of intervenor).




                                                  15
          Case 5:18-cv-00388-TES Document 21 Filed 11/13/18 Page 16 of 19



        38.      Under the circumstances, it is unnecessary and premature for Southern Plaza to

file a pleading with this Petition to Intervene.

        39.      By the Emergency Motion, the Defendants seek to invent a complex quasi-

bankruptcy proceeding in a non-bankruptcy forum but without any bankruptcy rules. In general,

a bankruptcy case does not function like typical litigation where debtors and creditors appear on

opposite sides with respect to every issue in the case. Rather, the fundamental tenet of a

reorganization case is that, while debtors and creditors may disagree on issues within the case,

there is a mutual benefit to all parties from the orderly reorganization of the debtor in a

centralized forum.       In this regard, a request by a debtor to reorganize – or to pursue a

“restructuring plan” – does not lend itself to customary adversarial procedures governing

complaints, answers and counterclaims. To this end, the Bankruptcy Code does not require a

debtor to file a complaint to commence a bankruptcy case, and creditors are not required to

formally answer (or to formally do anything, for that matter) during the pendency of the case.

Instead, creditors are entitled to notice of the major events in the case, may request notice of all

events in the case, and may be heard on any issue within the case to the extent they choose to

participate4.

        40.      As explained above, Southern Plaza fundamentally opposes the receivership

framework that has previously been proposed by the Defendants. Nevertheless, in the event that

this Court grants the Defendants’ request for injunctive relief and the appointment of a receiver,

Southern Plaza must be afforded the opportunity to participate in the crafting of the receivership

order that will protect its rights as a leaseholder and creditor of the Defendants.




4
 This Court need look no further than this litigation for evidence of the poor fit between the pleading requirements
of the Federal Rules of Civil Procedure and the reorganization process implemented by the Bankruptcy Code.

                                                        16
         Case 5:18-cv-00388-TES Document 21 Filed 11/13/18 Page 17 of 19



        41.     Since courts in this Circuit have excused the filing of a formal pleading where a

motion that sets forth the facts, position, and desired relief of intervenor has been filed, Southern

Plaza submits that this standard has been fulfilled by this Petition.

        42.     This Court is authorized to reject an overly technical reading of Rule 24(c) and

allow Southern Plaza to file a pleading (if this Court deems it necessary) at a later date. Given

the speed5 at which this litigation has moved and the uncertainty as to where it may go, it makes

little sense to force the additional time and expense of compliance with this technical procedural

hurdle at this juncture.

        43.     This Court has latitude to excuse compliance with the pleading requirement of

Rule 24(c). Nevertheless, this Petition fulfills the purpose of the Rule by putting the Plaintiff and

the Defendants on notice of Southern Plaza’s position, the nature and basis of that position, and

the relief sought by Southern Plaza. Accordingly, under the circumstances, compliance with

Rule 24(c) is unnecessary and should be excused.

                                           CONCLUSION

        WHEREFORE, Putative Intervenor SOUTHERN PLAZA, LLC, respectfully requests the

entry of an Order: (i) denying the Emergency Motion, or, in the event this Court grants the

Emergency Motion, incorporating each and every creditor protection enumerated in the

Bankruptcy Code into any injunction and/or receivership order; (ii) authorizing Southern Plaza’s

intervention in this action pursuant to Rule 24(a)(2) of the Federal Rules of Civil Procedure; (iii)

waiving compliance with the pleading requirement of Rule 24(c) of the Federal Rules of Civil

Procedure; and (iv) granting such other and further relief as this Court deems appropriate under

the circumstances.


5
 The Alabama District Court Action was dismissed on November 5, 2018. The TRO was entered in this Court on
November 7, 2018.

                                                   17
Case 5:18-cv-00388-TES Document 21 Filed 11/13/18 Page 18 of 19



Respectfully submitted, this 13th day of November, 2018.

                                         By:_/s/ Lisa Wolgast
                                         Frank W. DeBorde
                                         Georgia Bar No. 215415
                                         Lisa Wolgast
                                         Georgia Bar No. 773399
                                         MORRIS, MANNING & MARTIN, LLP
                                         1600 Atlanta Financial Center
                                         3343 Peachtree Road, NE
                                         Atlanta, Georgia 30326
                                         Tel: (404) 233-7000
                                         Fax: (404) 365-3592
                                         -and-

                                         Brian P. Welch (pro hac forthcoming)
                                         BURKE, WARREN, MACKAY &
                                         SERRITELLA, P.C.
                                         330 N. Wabash Ave., Suite 2100
                                         Chicago, Illinois 6061
                                         Tel: (312) 840-7100
                                         Fax: (312) 840-7900
                                         Attorneys for Putative Intervenor
                                         SOUTHERN PLAZA, LLC




                                       18
      Case 5:18-cv-00388-TES Document 21 Filed 11/13/18 Page 19 of 19



                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION
VC MACON GA LLC,                       )
                                       )
                      Plaintiff,       )
                                       )     Case No. 5:18-cv-00388-TES
     v.                                )
                                       )
VIRGINIA COLLEGE LLC,                  )
EDUCATION CORPORATION OF AMERICA, )
                                       )
                      Defendants.      )

                              CERTIFICATE OF SERVICE

     I hereby certify that I served copy of the foregoing via email as follows:

JON A GOTTLIEB                                  OLLIE A CLEVELAND, III
jong@lawfg.com                                  tcleveland@maynardcooper.com

STUART M BROWN                                  JAY CLIFFORD TRAYNHAM
stuart.brown@dlapiper.com                       jaytraynham@hbgm.com

WALKER STEVEN STEWART                           ALEXANDER B FEINBERG
walkerstewart@hbgm.com                          afeinberg@maynardcooper.com

JOSHUA H. THREADCRAFT                           BRENDA T. CUBBAGE
Joshua.Threadcraft@burr.com                     bcubbage@cbsattorneys.com




     This 13th day of November, 2018.

                                   MORRIS, MANNING & MARTIN, LLP
                                   By:__/s/ Lisa Wolgast__________________
                                   Lisa Wolgast
                                   Georgia Bar No. 773399
                                   Attorneys for Putative Intervenor
                                   SOUTHERN PLAZA, LLC



                                              19
